Judgment of the County Court and of the City Court of Dunkirk reversed on the law and complaint against defendant Heights dismissed, with costs in all courts, and as to defendant Wright a new trial granted, with costs in all courts to the appellant to abide the event, on the ground that the evidence as to the value of the property was admissible as bearing upon the question whether or not the contract to protect Ryan was made (Barney v. Fuller, 133 N. Y. 605; Whitney Co. v. Stevenson, 17 App. Div. 224; Freeman v. Hartfield, 172 id. 164.) There is no evidence to establish any promise on the part of the defendant Heights or any promise in any way binding on him personally. All concur.